Citation Nr: 1106461	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  06-26 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD) and 
major depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from 
July 1966 to July 1969.  Service in the Republic of Vietnam is 
indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, 
which denied the Veteran's claim.

In November 2009, the Veteran presented sworn testimony during a 
personal Central Office hearing in Washington D.C., which was 
chaired by the undersigned.  A transcript of the hearing has been 
associated with the Veteran's VA claims folder.  

In an October 2009 Board decision, the claim was remanded for 
further evidentiary development.  The VA Appeals Management 
Center (AMC) continued the previous denial in a November 2010 
supplemental statement of the case (SSOC).  The Veteran's VA 
claims folder has been returned to the Board for further 
appellate proceedings.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action on his part is required.

Issue not on appeal

The November 2009 Board decision also remanded the issue of 
entitlement to service connection for pseudofolliculitis barbae.  
In a November 2010 rating decision, service connection was 
granted for pseudofolliculitis barbae and a 30 percent disability 
rating was assigned.  To the Board's knowledge, the Veteran has 
not disagreed with that decision.  That matter has accordingly 
been resolved.  See Grantham v. Brown, 114 F.3d 1136 (Fed. Cir. 
1997) [where an appealed claim for service connection is granted 
during the pendency of the appeal, a second NOD must thereafter 
be timely filed to initiate appellate review of "downstream" 
issues such as the compensation level assigned for the disability 
or the effective date of service connection].


REMAND

For reasons expressed below, the Board believes that the issue on 
appeal must again be remanded for further development.

The Board's November 2009 remand provided four instructions to 
the Veterans Benefits Administration (VBA) which pertained to the 
Veteran's psychiatric disability claim.  The first instruction 
read, in part:  "Determine whether the Veteran (or his unit) . . 
. engaged in combat with the enemy based on the Veteran's various 
stressor statements in the claims file, as well as his hearing 
testimony in October 2009 regarding the Veteran's reports of a 
fellow soldier/friend being killed, witnessing dead and wounded 
during Jeep convoys, fearing and receiving rocket and mortar fire 
during guard duty.  In this regard, review his unit's history to 
determine whether it was engaged in combat during his deployment 
in Vietnam."

The Board's second instruction required that:  "If there is no 
finding of combat, then obtain as much detailed information as 
possible regarding the Veteran's claimed stressors.  Prepare a 
summary of the claimed PTSD stressor(s) based on review of all 
pertinent documents and statements of record, particulary the 
Veteran's stressor statement submitted to the RO, and at his 
personal hearing in October 2009."

The Board's third instruction specified:  "Then, attempt to 
verify the occurrence of the Veteran's claimed in-service 
stressors.  All agencies that might assist in this investigation 
should be contacted.  The search should include unit records or 
histories, and the like, that might corroborate the Vetearn's 
accounts.  Any information obtained should be associated with the 
claims file . . . ."

The Board's fourth instruction indicated that the Veteran should 
be scheduled for a psychiatric examination to determine the 
diagnosis and etiology of the Veteran's claimed psychiatric 
disabilities.  

A review of the record reveals that the Appeals Management Center 
(AMC) failed to comply with the Board's remand instructions in 
their entity.  

The Board has reviewed the January 2010 VA Memorandum which 
details the verification of the Veteran's claimed stressor 
pertaining to the death of a fellow soldier, L. G. L.  This 
verified stressor was submitted to the April 2010 VA examiner for 
a medical nexus opinion.  Crucially, however, there is no 
indication in the Veteran's claims folder that the AMC attempted 
to verify the Veteran's combat statuts, as instructed in the 
Board's first remand instruction.  Moreover, the record does not 
show that the AMC attempted to verify any of the Veteran's 
claimed stressors, aside from the death of fellow solder, L. G. 
L., as instructed in the Board's second and third remand 
instructions.

In Stegall v. West, 11 Vet. App. 268, 271 (1998) the United 
States Court of Appeals for Veterans Claims held that compliance 
with remand instructions is neither optional nor discretionary. 
 Where the remand orders of the Board are not complied with, the 
Board errs as a matter of law when it fails to ensure compliance. 
 Because the Board's remand instructions have not been complied 
with, the case must be remanded so that this may be accomplished.

Accordingly, the case is REMANDED for the following action:

1.  





The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


